1.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vertical movement mechanism and angle change mechanism in claims 1, 17, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

2.	In claim 12, lines 7-8, the limitation “the bundling tube is configured such that the third shaft is inserted in the bundling tube” is interpreted to mean the third shaft is required to be in the bundling tube.

3.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In exemplary prior art, Devengenzo et al. (US 2007/0137371) discloses a surgical system comprising a surgical instrument (e.g. 8; para. [0046]-[0050]; Figs. 5A-5E1), angle rotation capability (e.g. around Axis A, Fig. 5A), and a vertical movement mechanism (e.g. along Axis 100; Fig. 5A), but fails to disclose at least a base, frame, a first surgical instrument and a second surgical instrument (or endoscope), bundling tube, first attachment portion/part, and second attaching portion/part, and interrelationships thereof, as claimed. There would have been no obvious reason(s) to modify the Devengenzo et al. apparatus to satisfy at least this/these and/or each of Applicant’s claimed limitations, as such modifications would have likely rendered the Devengenzo et al. apparatus incapable of continuing to operate/behave in the particular manner set forth within the Devengenzo et al. reference, which would have been strongly suggestive of an application of impermissible hindsight reasoning.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775